Citation Nr: 1708099	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating higher than 30 percent disabling for posttraumatic stress disorder (PTSD), prior to March 24, 2011 and a rating higher than 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that continued a 30 percent rating for PTSD.  

An April 2012 rating decision granted a 70 percent rating for PTSD, effective March 24, 2011.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2016, the Board granted the Veteran entitlement to a total disability rating based on individual unemployability (TDIU).  The Board also remanded the case for additional development.  This development has been completed, and, thus, adjudication of this issue may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1. For the period prior to March 24, 2011, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas is not demonstrated.

2. As of March 24, 2011, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not demonstrated.
CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but not higher, for PTSD prior to March 24, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a rating in excess of 70 percent, as of March 24, 2011, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").

The Board remanded the case in January 2016 to obtain outstanding VA treatment or private medical records and to afford the Veteran an additional examination to determine the current level of severity of his PTSD.  Updated VA treatment records were obtained and associated with the claims file.  Private medical records were sought.  Furthermore, the Veteran has been afforded several VA examination, including the most recent examination in May 2016.  The examinations were adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning a disability rating.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's PTSD has been assigned a 30 percent rating prior to March 24, 2011, and a 70 percent rating as of March 24, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders (2016).  

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App 436, 442-443 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266   (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).




Prior to March 24, 2011

Considering the evidence in light of the criteria listed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD more nearly approximated the criteria for a 50 percent rating, but no higher, prior to March 24, 2011.  38 C.F.R. § 4.7 (2016).

VA treatment records dated from April 2008 through February 2010 consistently show that the Veteran reported PTSD symptoms of anxious mood, with no suicidal or homicidal ideation, no mania, no psychosis, and no acute distress.  A November 2008 VA treatment record shows the Veteran reporting that he quit his job as a truck driver in April because his nerves got bad.  The VA treatment records also consistently note the Veteran as appearing appropriately dressed and groomed, pleasant, cooperative, alert, and oriented.  His PTSD was treated with medication and individual psychotherapy.

In his November 2008 claim for an increased rating for his service-connected PTSD, the Veteran reported that his PTSD symptoms had worsened since his last examination. 

An April 2009 VA PTSD examination report shows that the Veteran reported depression, anxiety, intrusive memories and dreams about his experiences in Vietnam, fear of bridges, avoidance symptoms (thoughts and feelings), being estranged from others, and having a reduced range of affect.  He had difficulty concentrating, irritability, and interrupted sleep.   The Veteran stated that he retired as a truck driver in April 2008, due to his anxiety and depression, as the symptoms were so severe that he could no longer perform his work.  He was twice divorced and now married for a third time.  The Veteran reported loving feelings and an excellent rapport with his wife.  He had no real social activities or close friends, and preferred to be alone.  In general, he does not like crowds and he experiences panic attacks often.  He described a sense of dread, fearfulness, and general anxiety that leads to an overwhelming impulse to scratch himself, sometimes until his skin bleeds.  He enjoys planting and working in his vegetable garden.  The Veteran described his life as colored by feelings of failure, worthlessness, depression, and an overarching sense of pessimism.  On examination, the Veteran was found to be clean, neatly groomed and appropriately dressed.  His affect was full and his mood was anxious and depression.  His attention and orientation was intact.  Impulse control was good with no episodes of violence.  The Veteran did not report hallucinations, inappropriate behavior, homicidal, or suicidal thoughts.  The VA examiner noted the Veteran's ability to maintain minimum personal hygiene and that he has no problems with activities of daily living.  The VA examiner opined that the Veteran's PTSD symptoms were transient and mild, resulting in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He also opined that the Veteran did not have total occupational and social impairment, reduced reliability and productivity, nor occasional decrease in work efficiency.  A GAF score of 65 was assigned.  

In his May 2010 substantive appeal (via a VA form 9), the Veteran reiterated statements he made during his April 2009 VA examination, as noted above.  

In a February 2011 letter, the Veteran's spouse reported that his PTSD has worsened and that he seldom associates with friends.  She reported that he often isolates himself and avoids others.  She reported that he has trouble coping and sleeping and that he becomes very itchy and scratches himself until he bleeds.  She also reported that the Veteran's PTSD symptoms have increased since he quit working.

Similarly in a February 2011 letter, the Veteran's brother reported that his PTSD symptoms have worsened; specifically that he gets agitated over insignificant issues.  The Veteran's brother also reported that the Veteran experiences flashbacks from his service in Vietnam, as well as guilt and a fear of bridges.  The Veteran remains alienated from at least one of his three children.  His brother also reported that the Veteran thought that his retirement from his job would reduce his symptoms; however, it seems as though his symptoms have gotten worse.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a higher 50 percent rating, but not higher, for the period prior to March 24, 2011.  38 C.F.R. §  4.7.  

In assigning a 50 percent rating for the Veteran's PTSD for the period prior to March 24, 2011, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effect, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In that regard, during the entire appeal period, the Veteran's PTSD symptoms were manifested, primarily, by: chronic sleep impairment, irritability, anger, quick temper, flashbacks, intrusive thoughts, concentration disturbances, some avoidance behaviors, social isolation, depression, anxiety, and panic attacks.  The Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that there is no period during this appeal where the evidence shows that the Veteran had suicidal intentions; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  The evidence of record does not show symptoms with deficiencies in most areas.  Symptomatology commensurate with a 100 percent schedular evaluation, demonstrating total occupational and social impairment, is also not shown.  The evidence does not show total occupation and social impairment.

Furthermore, while the Veteran's reports of irritability, quick temper, and some social isolation suggests some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  In fact, the Board notes that the Veteran has reported loving feelings and an excellent rapport with his wife. Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.

In addition to the absence of most of the symptoms listed as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) score of 65 alone, does not support the assignment of any higher rating during the period in question.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

While a score of 65 would suggest that the current 30 percent rating was warranted, the Board notes that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126 (a) (2016).

In reaching the above conclusions, the Board has considered the Veteran's, his wife's and his brother's statements regarding the severity of his psychiatric symptoms.  The Veteran, his wife and brother are competent to report on factual matters of which they have first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, even with consideration of their statements, along with the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.

Accordingly, the Board finds that the criteria for a 50 percent rating, but not higher, for PTSD for the period prior to March 24, 2011 are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of March 24, 2011

In his March 24, 2011 VA examination, the Veteran reported quitting his job as a truck driver in April 2008 due to his PTSD-related fear of bridges, anxiety, and depression.  Since he stopped working, his anxiety has gotten worse.  He does not have any friends and finds it harder to communicate with people.  He becomes stressed to the point of itching his skin until he bleeds.  During the examination he was crying and stated he gets very emotional easily, nearly every day.  His depression has become work, and is nearly every day of the week.  He has crying spells several times a week.  Sleep is poor due to rumination and worry and Vietnam Memories.  He started having feelings of worthlessness.  His marriage is strong and his has decent communication with his wife.  However, his wife is concerned that their social life is not what it used to be because of his withdrawal.  He sees his oldest child every Sunday.  He does not have a close relationship with his daughter.  He is estranged from his other son.  He goes to the VFW at least once a month, but he sits alone.  The Veteran has been less able to so shopping with his wife, something he used to enjoy, and has felt faint and panicked in the store.  When he and his wife go out to eat, he stays near the door due to hypervigilance.  He still gardens, which he enjoys.  No suicide attempts and no history of violence.  

The examiner summarized that the Veteran described increasing anxiety symptoms, panic reactions, chronic worry, sleep disturbance, physiological distress, and hypervigilance.   His depressive symptoms are not as well controlled by medication as they were last year.  He is still plagued by significant feelings of personal failure
worthlessness and insecurity but this seems to be a lifelong pattern of
negative thinking.  The Veteran's anxiety does preclude him from functioning in an
effective manner socially,  a change that seems to be gradually becoming more
severe.  He locks every door in the house repeatedly for safety.  He becomes easily agitated if things are not in their right place.  He has frequent panic attacks.  He has suicidal thoughts/ideation of one to two times in the past two years.  Poor impulse control.   The Veteran is able to maintain minimum personal hygiene and has  problems with shopping, traveling, and driving due to crowds, anxiety and stress.  His recent memory is mildly impaired.   The examiner diagnosed PTSD and opined that the Veteran's PTSD-related symptoms, especially his intrusive thoughts, are moderately worse since his April 2009 VA PTSD examination.  He furthered that the Veteran's comorbid depression, anxiety, and panic reactions are related to and subsumed under his primary diagnosis of PTSD with continual ruminations of negativity, personal failure, and perceived threats from his environment.  A GAF score of 60 was assigned.  The VA examiner opined that the Veteran has reduced reliability and productivity due to his PTSD symptoms but does not have total occupational and social impairment due to these PTSD symptoms.

In an April 2011 statement, Dr. Turner reveals that the Veteran has been under her care at the VA Medical Center in New Albany, Indiana since 2009, to include regular medication management.  Dr. Turner reports that she has seen a deterioration of the Veteran's symptoms, most profoundly over the past year.  Dr. Turner further reports that the Veteran has experienced increased intrusive distressing recollections of his combat in Vietnam and has become more avoidant of feelings and activities that remind him of Vietnam.  Dr. Turner also reports that the Veteran has had a prolonged estrangement from his son and that his symptoms of hypervigilance and exaggerated startle have intensified to manifest in increased psychomotor agitation.  

A February 2013 VA treatment record shows that the Veteran reported persistent chronic nightmares, where he kicks, punches, and shouts.  He also reported on-going hypervigilance at night, chronic intrusive thoughts about combat, and chronic nightmares.  However, the record also shows that the Veteran reported that his anxiety/mood symptoms have been mostly stable, as his current medication regimen has been very effective.  The treatment provider noted that the Veteran presented no psychosis or mania and no suicidal nor homicidal ideation.

In his June 2013 VA treatment record, the Veteran reported that Vietnam will always be with him but less frequently than prior to his mental health treatment.  He also reported that he plays golf and gardens for relaxation, and that he began cultivating relationships with his step-children.  

In his May 2014 VA treatment record, the Veteran reported that he has a lot of irritability and that his sleep is disrupted with nightmares and kicking out that his wife notices nightly.  He also reported worrying all the time and that he has no contact with his son.  The VA treatment provider, Dr. Schaffner, noted that the Veteran appeared alert, neatly groomed and his thought process was coherent and goal directed.  Dr. Schaffner also noted that the Veteran's stated mood was not bad and that his affect was animated and bright.  Dr. Schaffner further noted that the Veteran was oriented to person, place, and date, and showed neither psychomotor retardation/agitation, hallucinations, suicidal nor homicidal ideation.

In general, the Veteran's VA treatment records from February 2013 to April 2016 consistently show that he reported PTSD symptoms of anxiety, depression, intrusive thoughts, hypervigilance, irritability, flashbacks, avoidance, and nightmares.  These records also consistently show that he was appropriately groomed, oriented to person, place, and date, with no hallucinations, mania, psychosis, suicidal nor homicidal ideation.  In fact, his VA treatment records from this period consistently show that the Veteran reported that he was doing quite well as a result of his medication and psychotherapy treatments.  In his March 2015 VA treatment record, the Veteran reported that he had completed writing a memoir.  

During his May 2016 VA PTSD examination, the Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, social withdrawal, feeling keyed up or tense, difficulty concentrating, disturbance of motivation and mood, irritability, distressing dreams related to his war experience, avoidance of thoughts or feelings of his war experience, persistent, strong negative feelings of fear and anger, feeling distant or cut off from other people, and exaggerated startle response.  The Veteran stated that he stopped going to the VFW four or five years ago.  He helps his wife with laundry and has a small garden. He plays gold once a week with "some older guys."  The VA examiner noted that the Veteran was casually dressed and clean and demonstrated good social skills.  The VA examiner also noted that the Veteran's affect was at time tearful, but that he was oriented to time, place, and person.  The VA examiner further noted that the Veteran's attention and concentration were adequate and that the Veteran reported poor memory for some events and sharp memory for other events.  The VA examiner assessed that the Veteran had no delusions, hallucinations, obsessive-compulsive behaviors, panic attacks, mania, and suicidal nor homicidal ideation.  The VA examiner opined that the Veteran's occupational and social impairment was one of reduced reliability and productivity.  

In September 2016 and October 2016 letters, the Veteran continued to report his PTSD symptoms of feeling someone was out to get him, having flashbacks, sleep disturbances, hypervigilance, anxiety, and depression.

Although the May 2016 VA examiner opined that the Veteran's occupational and social impairment was one of reduced reliability and productivity (consistent with a 50 percent rating), the Veteran has been unemployed since April 2008 due to his increased PSTD-related symptoms.  The evidence of record throughout the entire appellate period shows the Veteran's obsessional rituals, like scratching his skin until it bleeds; hypervigilance, such as patrolling, checking locks, sleeping with a can of wasp spray near his bed; intrusive thoughts; near-continuous anxiety, worry, and depression; impaired impulse control, such as irritability; avoidance; and an inability to establish and maintain effective relationships, such as having no friends.  

Thus, the Board finds that as of March 24, 2011, the Veteran's occupational and social impairment is manifested with deficiencies in most areas, such as work, family relations, mood, due to his PTSD symptoms of near-continuous anxiety, worry, and depression; impaired impulse control, such as irritability; avoidance; and an inability to establish and maintain effective relationships, such as having no friends.  Accordingly, the severity, frequency, and duration of the Veteran's PTSD symptoms as of March 24, 2011 are consistent with the currently assigned 70 percent disability rating. 
 
In general, the Veteran's PTSD symptoms are readily captured by the criteria associated with a 70 percent rating.  His symptoms are not equivalent in severity to, or more nearly approximate, the symptoms corresponding to a 100 percent rating under the General Rating Formula.  There is no evidence that the Veteran's PTSD is manifested by symptoms more nearly approximated with a 100 percent rating under the General Rating Formula for Mental Disorders, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms equivalent in severity, frequency, or duration.  38 C.F.R. § 4.130 (2016).

In sum, the Veteran's PTSD does not result in total occupational and social impairment under 38 C.F.R. § 4.130.  Of note, the May 2016 VA examiner opined that the Veteran's ability to respond appropriately to coworkers, supervisors, or the general public is mildly impaired.  The VA examiner also opined that the Veteran's ability to understand and follow instructions, sustain concentration to perform simple tasks, and to respond appropriately to changes in the work setting is mildly impaired.  Further, the evidence shows that the Veteran maintains relationships with his wife, brother, and step-children.  Accordingly, the Veteran's PTSD symptoms do not more nearly approximate to the symptoms which correspond with a 100 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).

As noted above, the Board awarded the Veteran a total disability rating based on individual employability (TDIU) in its January 2016 decision.  However, the standards used for an award of TDIU and a total rating for PTSD are different.  A 100 percent rating for PTSD requires total occupational and social impairment.  Although the Veteran may be unable to secure or maintain substantial employment for TDIU purposes, it does not follow that he is totally impaired for purposes under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  
Based on the May 2016 VA examiner's opinion that the Veteran's ability to work with mild impairment, and his ongoing relationships with family, the Board finds his PTSD does not approximate total occupational or social impairment under the General Rating Formula for Mental Disorders at any time during the appellate period.  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The list of symptoms for each of the ratings in the formula is preceded by the words "such as," confirming that the listed symptoms are examples, as opposed to an exhaustive list. 38 C.F.R. § 4.130 (2016); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has determined whether the symptoms associated with PTSD are of the kind enumerated in the regulation, but also whether the types of symptoms he experiences result in the level of occupational and social impairment specified by a rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1(2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability is in excess of that contemplated by the assigned rating.  The evidence does not show frequent hospitalization or marked interference with employment due to PTSD.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111   (2008).

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted. Yancy v. McDonald, 27 Vet. App. 484 (2016). 









ORDER

A rating of 50 percent, but not higher, for service-connected posttraumatic stress disorder (PTSD), for the period prior to March 24, 2011, is granted.

A rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD), as of March 24, 2011, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


